Opinión of the Court by
Judge Dietzman
Affirming-
The appellant, on this appeal from a judgment of the Perry circuit court affirming an award of the Workmen’s Compensation Board, insists that the finding of facts made by that board is so grossly contrary to the evidence offered on behalf of appellees as ‘ to raise at first blush in the mind of any fair minded person that this finding.is a gross mistake and amounts to a gross injustice to appellant.
*760Unless there is an entire absence of substantial and credible evidence to support the board’s finding* of facts, this court cannot disturb it. Employers’ Liability Assur. Corp. v. Gardner, 204 Ky. 216, 263 S. W. 743. There is no claim of fraud and the evidence is ample in this case under the above rule, or any other for that matter, to support the board’s finding* of facts. Indeed, so far as the issues in this case are concerned, in a very similar case, probably not as strong on the facts as the instant case, this court approved a like finding of the board. Jellico Coal Mining Co. v. Chatfield, 200 Ky. 842, 255 S. W. 842.
The authority for allowing interest on the past due weekly installments of the award may be found in Kentucky Statutes, section 4887.
Judgment affirmed.